DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 12/30/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Claims 1-3 and 5-20 are pending.  
This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cellulose I crystal" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the cellulose I crystals”.
Claim 15 recites the limitation "a carboxyl group" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting “the anionic functional group is a carboxyl group, and” from the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2014/0248537 A1 in view of Petroudy, Physical and mechanical properties of natural fibers, Advanced High Strength Natural Fibre Composites in Construction. http://dx.doi.org/10.1016/B978-0-08-100411-1.00003-0, 2017.
Hayashi teaches a slurry composition for forming a lithium secondary battery electrode comprising an electrode active material (A), a conductive assistant (B), and a pulverized cellulose fiber (C) as an aqueous binder (abstract).  The pulverized cellulose fiber (C) is actually used in the form of a cellulose fiber dispersion liquid and acts as a useful binder for binding an electrode layer including the electrode active material (A) and the conductive assistant (B) on the electrode collector because the cellulose fiber forms a mesh-like structure when water is removed from the dispersion liquid (dried) during formation of the electrode of the secondary battery [0036].  The fiber diameter of the pulverized cellulose fiber is 0.001 m to 10 m, preferably 0.01 m to 1 m. The aspect ratio (L/D) is 10 to 100,000, preferably 100 to 10,000 [0046].
Raw materials used in production of conventional cellulose fibers can be widely used as the cellulose serving as a raw material of the pulverized cellulose fiber used in 
Hayashi does not explicitly teach the crystallinity of the cellulose fibers.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Petroudy teaches the natural plant cellulose fibers disclosed by Hayashi have a cellulose crystallinity property within the claimed range.  Hayashi teaches the cellulose fibers may be plant-derived celluloses such as wood, hemp and jute.  Petroudy teaches a crystallinity property of these materials in Table 3.2.  The cellulose crystallinity of the following materials is disclosed:  hemp 50-90%, jute 50-80%, soybean straw 85% and pine 76%.
The amount of the pulverized cellulose fiber (C) in the slurry composition is generally, for example, 0.01 parts by mass to 50 parts by mass, more preferably 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content in the slurry composition [0049].
The slurry composition may include a water-soluble polymer as a dispersant for the electrode active material (A) and the conductive assistant (B). Examples of the water-soluble polymer include carboxymethyl cellulose (CMC). The amount of the dispersant used in the slurry composition is preferably not less than 10 parts by mass and not more than 500 parts by mass with respect to 100 parts by mass of the pulverized cellulose fiber (C) [0062-0063].
*
s 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2014/0248537 A1 in view of Yamato et al., US 2016/0319467 A1.
Hayashi teaches a slurry composition for forming a lithium secondary battery electrode comprising an electrode active material (A), a conductive assistant (B), and a pulverized cellulose fiber (C) as an aqueous binder (abstract).  The pulverized cellulose fiber (C) is actually used in the form of a cellulose fiber dispersion liquid and acts as a useful binder for binding an electrode layer including the electrode active material (A) and the conductive assistant (B) on the electrode collector because the cellulose fiber forms a mesh-like structure when water is removed from the dispersion liquid (dried) during formation of the electrode of the secondary battery [0036].  The fiber diameter of the pulverized cellulose fiber is 0.001 m to 10 m, preferably 0.01 m to 1 m. The aspect ratio (L/D) is 10 to 100,000, preferably 100 to 10,000 [0046].
Raw materials used in production of conventional cellulose fibers can be widely used as the cellulose serving as a raw material of the pulverized cellulose fiber used in the present invention. Examples of the raw materials used may include plant-derived celluloses such as wood, bamboo, hemp, jute, kenaf, agricultural products, and food residues. These celluloses may be used singly or in combination of two or more [0037]. The amount of the pulverized cellulose fiber (C) in the slurry composition is generally, for example, 0.01 parts by mass to 50 parts by mass, more preferably 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content in the slurry composition [0049].  The slurry composition may include a water-soluble polymer as a dispersant for the electrode active material (A) and the conductive assistant (B). 
Hayashi does not explicitly teach cellulose fibers having an anionic functional group are used in the slurry composition.
However, Yamato teaches a fine cellulose fiber composite containing fine cellulose fibers having a carboxyl group ((d) an anionic functional group) and an amine, the fine cellulose fibers being bound with the amine at the carboxy group to form a salt, wherein the fine cellulose fibers have a carboxy group content of 0.1 mmol/g or more (abstract).  The carboxy group content of the fine cellulose fibers is 0.1 mmol/g or more, preferably 0.4 mmol/g or more, more preferably 0.6 mmol/g or more, and even more preferably 0.8 mmol/g or more, from the viewpoint of allowing to stably finely pulverize, and binding with an amine to form a salt. In addition, the carboxy group content is preferably 3 mmol/g or less, more preferably 2 mmol/g or less, even more preferably 1 8 mmol/g or less, and even more preferably 1.5 mmol/g or less, from the viewpoint of improving handling property [0019]. The fine cellulose fibers satisfy the following:
(a) [0017] The average fiber size of the fine cellulose fibers constituting the fine cellulose fiber composite A usable in the present invention is preferably 0.1 nm or more, more preferably 0.2 nm or more, even more preferably 0.5 nm or more, even more preferably 0.8 nm or more, and still even more preferably 1 nm or more, from the viewpoint of producing a fine cellulose fiber composite having even fiber sizes. Also, the average fiber size is preferably 200 nm or less, more preferably 100 nm or less, even 
(b) [0021] The average aspect ratio (fiber length/fiber size) of the fine cellulose fibers is preferably 10 or more, more preferably 20 or more, even more preferably 50 or more, and still even more preferably 100 or more, from the viewpoint of sufficiently improving mechanical strength when contained in a resin to provide a composite material. In addition, the average aspect ratio is preferably 1,000 or less, more preferably 500 or less, even more preferably 400 or less, and still even more preferably 350 or less, from the viewpoint of inhibiting the lowering of the mechanical strength that accompanies the lowering of dispersibility in the resin. The fine cellulose fibers of which average aspect ratio is within the above range have excellent dispersibility in a resin and high mechanical strength when the fine cellulose fibers are blended in the resin, so that a resin composition which is hardly likely to undergo brittle fracture is obtained.
(c) [0023] The crystallinity of the fine cellulose fibers is preferably 30% or more, more preferably 35% or more, even more preferably 40% or more, and still even more preferably 45% or more, from the viewpoint of improving mechanical strength when contained in a resin to form a composite material. In addition, the crystallinity is preferably 95% or less, more preferably 90% or less, even more preferably 85% or less, and still even more preferably 80% or less, from the viewpoint of improving binding efficiency of ionic bonding. The crystallinity of the cellulose as used herein is a cellulose I crystallinity calculated according to Segal method from diffraction intensity values according to X-ray diffraction method.  

*
Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2014/0248537 A1 in view of Petroudy, Physical and mechanical properties of natural fibers, Advanced High Strength Natural Fibre Composites in Construction. http://dx.doi.org/10.1016/B978-0-08-100411-1.00003-0, 2017, and further in view of Nakatani et al., US 2016/0333116 A1.
Hayashi teaches a slurry composition for forming a lithium secondary battery electrode comprising an electrode active material (A), a conductive assistant (B), and a m to 10 m, preferably 0.01 m to 1 m. The aspect ratio (L/D) is 10 to 100,000, preferably 100 to 10,000 [0046].
Raw materials used in production of conventional cellulose fibers can be widely used as the cellulose serving as a raw material of the pulverized cellulose fiber used in the present invention. Examples of the raw materials used may include plant-derived celluloses such as wood, bamboo, hemp, jute, kenaf, agricultural products, and food residues. These celluloses may be used singly or in combination of two or more [0037].
Hayashi does not explicitly teach the crystallinity of the cellulose fibers.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Petroudy teaches the natural plant cellulose fibers disclosed by Hayashi have a cellulose crystallinity property within the claimed range.  Hayashi teaches the cellulose fibers may be plant-derived celluloses such as wood, hemp and jute.  Petroudy teaches a crystallinity property of these materials in Table 3.2.  The cellulose crystallinity of the following materials is disclosed:  hemp 50-90%, jute 50-80%, soybean straw 85% and pine 76%.
The amount of the pulverized cellulose fiber (C) in the slurry composition is generally, for example, 0.01 parts by mass to 50 parts by mass, more preferably 0.1 
The slurry composition may include a water-soluble polymer as a dispersant for the electrode active material (A) and the conductive assistant (B). Examples of the water-soluble polymer include carboxymethyl cellulose (CMC). The amount of the dispersant used in the slurry composition is preferably not less than 10 parts by mass and not more than 500 parts by mass with respect to 100 parts by mass of the pulverized cellulose fiber (C) [0062-0063].
Hayashi does not explicitly teach cellulose fibers having an anionic functional group are used in the slurry composition of Hayashi.
However, Nakatani teaches dry solids of anionically modified cellulose nanofibers with good redispersion are provided by incorporating 5 to 300% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofibers during the preparation of the dry solids of anionically modified cellulose nanofibers (abstract).  Water soluble polymers such as carboxymethyl celluloses and salts thereof are preferred [0043].  The amount of the water-soluble polymer added is preferably 25% by mass or more because especially excellent redispersion can be achieved [0044]. 
Nakatani further teaches:
[0020] As used herein, the term "anionically modified cellulose nanofibers (anionically modified CNFs)" refers to fine fibers having a fiber width of about 4 to 500 nm and an aspect ratio of 100 or more that can be obtained by defibrating an anionically modified cellulose such as a carboxylated cellulose (also referred to as oxidized 
[0022] Cellulose base materials for preparing the anionically modified cellulose include, for example, those derived from plant materials (e.g., wood, bamboo, hemp, jute, kenaf, farm wastes, cloth, pulp (softwood unbleached kraft pulp (NUKP), softwood bleached kraft pulp (NBKP), hardwood unbleached kraft pulp (LUKP), hardwood bleached kraft pulp (LBKP), softwood unbleached sulfite pulp (NUSP), softwood bleached sulfite pulp (NBSP), thermomechanical pulp (TMP), recycled pulp, waste paper, etc.), animal materials (e.g., Ascidiacea), algae, microorganisms (e.g., acetic acid bacteria (Acetobacter)), microorganism-producing products and the like, and any of them can be used. Preferably used are cellulose fibers derived from plants or microorganisms, more preferably cellulose fibers derived from plants.
[0025] As used herein, the term "carboxymethylated cellulose" as a kind of anionically modified celluloses used for the preparation of anionically modified CNFs refers to the one that retains at least partially its fibrous morphology even when it is dispersed in water. Therefore, it is distinguished from carboxymethyl cellulose that is a kind of water-soluble polymers described herein later. When an aqueous dispersion of a "carboxymethylated cellulose" is analyzed by electron microscopy, fibrous substances can be observed. However, any fibrous substances are not observed in an aqueous dispersion of a carboxymethyl cellulose, which is a kind of water-soluble polymers. Moreover, peaks of type I cellulose crystals can be observed in a "carboxymethylated cellulose" by X-ray diffraction, but type I cellulose crystals cannot be found in a carboxymethyl cellulose used as a water-soluble polymer. 

[0052] The dry solids of anionically modified CNFs of the present invention can be used as additives in various fields generally using additives in various chemical products, coatings, coating compositions, electronic materials and batteries.
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because one of skill would have been motivated to use the anionically modified CNFs of Nakatani for the pulverized cellulose fibers of Hayashi because Nakatani teaches the anionically modified CNFs can be used as additives in various fields generally using additives in various chemical products, coatings, coating compositions, electronic materials and batteries [0052].  In addition, Nakatani teaches the concentration of the cellulose is not specifically limited, but preferably is 5% by mass or less [0028].  See also the Examples of Nakatani.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727